            Case MDL No. 3002 Document 51 Filed 04/22/21 Page 1 of 17




                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION



IN RE: ACCELLION DATA BREACH LIT-                           MDL No. 3002
IGATION



                     DEFENDANT ACCELLION, INC.’S RESPONSE IN
                    SUPPORT OF THE MOTION FOR TRANSFER AND
                    CENTRALIZATION PURSUANT TO 28 U.S.C. § 1407

        Pursuant to Rule 6.1(c) of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Defendant Accellion, Inc. (“Accellion”) respectfully responds in support of Plaintiff

Grace Beyer’s motion for transfer and consolidation of all identified related actions to the North-

ern District of California for coordinated pretrial proceedings (the “Motion”).

I.      INTRODUCTION

        Accellion supports the transfer and consolidation of cases arising from the December

2020 and January 2021 criminal attacks on customers that used Accellion’s file transfer appli-

ance software (“FTA”) (the “Security Incident”) to the Northern District of California. Each of

the actions arises from a core set of common facts and involves claims that are likely to implicate

similar facts and argument, and every defendant in the cases filed in Indiana, Michigan, and Ohio

is also named in at least one case in the Northern District of California based on the same Securi-

ty Incident. Further, the putative classes in every case pending in Michigan and Ohio are com-

pletely subsumed by the proposed classes in several cases pending in California. Allowing these

matters to proceed in four different districts in four different states is not only inefficient, it cre-

ates significant risk of inconsistent results, including on the critical issue of class certification.
            Case MDL No. 3002 Document 51 Filed 04/22/21 Page 2 of 17



       To date, 21 cases have been filed in federal courts relating to the Security Incident—

including the 14 cases identified in the Motion, as well as seven others filed since the Motion

was submitted. This includes cases filed against Accellion as a sole defendant, against Accellion

and one of two FTA customers (The Kroger Co. (“Kroger”) and Flagstar Bancorp, Inc. (“Flag-

star”)) together as co-defendants, and against Flagstar or Kroger as sole defendants. But regard-

less of the named defendants, all of these actions arise out of the same Security Incident and in-

volve the same knowledgeable parties: indeed, the cases that only name Accellion still include

allegations regarding particular FTA customers (typically Kroger or Flagstar), and the cases that

only name Flagstar or Kroger include allegations regarding Accellion as well. There is little

doubt that plaintiffs who only named an FTA customer as a defendant will still seek discovery

from Accellion regarding the Security Incident and the FTA software that is exclusively in Ac-

cellion’s possession. Further, 18 of the 21 actions involve Kroger and/or Flagstar (including

eight of the 11 cases pending in the Northern District of California), so those customers will

likewise be critical sources of non-party discovery in nearly every matter. Regardless of whether

plaintiffs chose to name Accellion only, Kroger or Flagstar only, or both, the relevant facts and

discovery sought from these parties in each case will be substantially the same.

       In light of the common facts, parties, and claims across all of the actions, this is precisely

the sort of situation for which 28 U.S.C. § 1407 was designed. This Panel faced similar issues

when deciding to create a single MDL to address a data breach involving one medical billing

company and the various laboratories that worked with that company. See In re Am. Med. Col-

lection Agency, Inc., Customer Data Sec. Breach Litig., 410 F. Supp. 3d 1350 (J.P.M.L. 2019).

Though there were some discovery issues specific to each laboratory defendant, the Panel recog-

nized that, absent transfer and consolidation, there would be an enormous amount of unnecessary

duplication, a needless diversion of judicial resources, and increased burdens on party and third-

                                                 2
               Case MDL No. 3002 Document 51 Filed 04/22/21 Page 3 of 17



party witnesses required to testify in multiple proceedings around the country, if the cases were

to proceed that far. And were the cases allowed to remain before different judges, there would be

a serious risk of inconsistent and conflicting rulings, including on the critical issue of class certi-

fication. These considerations readily support consolidation under Section 1407.

          Accellion likewise agrees that the Honorable Edward J. Davila in the Northern District of

California is the appropriate transferee judge. Judge Davila is already presiding over more than

half of the cases filed to date (including the first-filed action), Accellion is located within the

District, and Kroger and Flagstar—the only defendants named in actions outside the Northern

District of California—are also already named in multiple actions already pending before Judge

Davila.

II.       FACTUAL BACKGROUND

          A.     Background

          The 21 cases at issue here were all filed against Accellion and its customers by plaintiffs

who allege their personal information was exposed when criminal actors targeted certain FTA

customers’ systems.1 The plaintiffs purport to represent classes including customers, employees,

applicants, or others whose personal information was transferred or stored by Accellion custom-


1
        The cases are: Brown v. Accellion, Inc., No. 5:21-cv-01155 (N.D. Cal.); Zebelman v. Ac-
cellion, Inc., No. 5:21-cv-01203 (N.D. Cal.); Rodriguez v. Accellion, Inc., No. 5:21-cv-01272
(N.D. Cal.); Stobbe v. Accellion, Inc., No. 5:21-cv-01353 (N.D. Cal.); Price v. Accellion, Inc.,
No. 5:21-cv-01430 (N.D. Cal.); Bolton v. Accellion, Inc., No. 3:21-cv-01645 (N.D. Cal.); Whita-
ker v. Accellion, Inc., No. 5:21-cv-01708; Sharp v. Accellion, Inc., No. 3:21-cv-02525 (N.D.
Cal.); Cochran v. The Kroger Co. and Accellion, Inc., No. 5:21-cv-01887 (N.D. Cal.); Beyer v.
Accellion Inc. and Flagstar Bancorp, Inc., No. 5:21-cv-02239; Pollard v. Accellion, Inc. and
Flagstar Bancorp, Inc., No. 5:21-cv-02572 (N.D. Cal.); Jones v. The Kroger Co., No. 1:21-cv-
00146 (S.D. Ohio); Govaert v. The Kroger Co., No. 1:21-cv-00174 (S.D. Ohio); Doty v. The
Kroger Co., No. 1:21-cv-00198 (S.D. Ohio); Abrams v. The Kroger Co., No. 1:21-cv-00198
(S.D. Ohio); Buck v. The Kroger Co., No. 1:21-cv-00279 (S.D. Ohio); Martin v. The Kroger Co.
and Accellion, Inc., No. 5:21-cv-00717 (S.D. Ind.); Angus v. Flagstar Bank FSC, No. 2:21-cv-
10657 (E.D. Mich.); Garcia v. Flagstar Bank FSC, No. 2:21-cv-10671; and Burdick v. Flagstar
Bank, FSB, No. 2:21-cv-10786 (E.D. Mich.).

                                                   3
            Case MDL No. 3002 Document 51 Filed 04/22/21 Page 4 of 17



ers who were attacked in the Security Incident, including Kroger, Flagstar, and others. Each of

the complaints alleges that unauthorized third parties exploited vulnerabilities in the FTA soft-

ware to gain access to data stored in or transferred by certain customers’ FTA systems.

       FTA is a software product that Accellion licensed to customers on a subscription basis for

their own use in securely transferring files. The FTA software is not offered as a service: Accel-

lion does not manage customers’ FTA configuration, permission rights, or security keys, nor

does Accellion access any content stored on customers’ FTA instances. Rather, customers

choose the data that is stored and transferred on their own FTA instances, and that data flows

without any action on the part of Accellion or any flow of data through Accellion systems.

       Separate and apart from licensing the FTA software, Accellion provides customers with

different options for hosting instances of the software and the data they transfer using it: a cus-

tomer can host the software and data on (1) their own systems (“on-premises”), (2) cloud storage

arranged by the customer, or (3) cloud storage space within Amazon Web Services (“AWS”) ar-

ranged by Accellion. Even for FTA instances of customers who choose Accellion-arranged host-

ing with AWS, however, Accellion’s customers are responsible for managing their respective

instances of the software, and Accellion never accesses the contents of the customers’ files.

       In its investigation of the Security Incident, Accellion confirmed that criminals attacked a

subset of Accellion’s FTA customers in two different exploits—one that was discovered and

promptly addressed by Accellion in December 2020, and another that was discovered and

promptly addressed by Accellion in January 2021.2 The exploits involved sophisticated zero-day



2
        Details regarding the nature and timeline of the attacks, as well as Accellion’s develop-
ment and release of FTA software patches that fully addressed the vulnerabilities, are available
in a report published by Mandiant, an independent third-party cybersecurity company that Accel-
lion engaged to investigate the Security Incident in February 2021. See Mandiant FireEye Re-
port: Accellion, Inc. File Transfer Appliance (FTA) Security Assessment, dated March 1, 2021

                                                4
             Case MDL No. 3002 Document 51 Filed 04/22/21 Page 5 of 17



(i.e., previously unknown) vulnerabilities in the FTA software which enabled the attackers to ob-

tain unauthorized access to (and in some cases download) data stored in certain FTA customer

instances.

       B.       Status of the Pending Cases

       As of this filing, 20 putative class actions and one individual action are pending against

Accellion, Kroger, and Flagstar in four federal district courts. See Schedule of Actions. Eleven of

these cases are currently pending in the Northern District of California, including cases that

name Accellion as a sole defendant, and others that name Accellion and Kroger or Accellion and

Flagstar as co-defendants. In addition, six actions are pending against Kroger in the Southern

District of Ohio, a seventh action against Kroger and Accellion is pending in the Southern Dis-

trict of Indiana, and three actions are pending against Flagstar in the Eastern District of Michi-

gan—all filed by individuals whose data was allegedly compromised as a result of the Security

Incident.

       Each of the putative class actions seeks certification of one or more nationwide classes,

several also seek to certify state subclasses, and all of the proposed class definitions substantially

overlap or subsume each other. Examples of competing class definitions include:

       •     “All individuals in the United States whose PII was exposed to unauthorized third
             parties as a result of the compromise of Accellion FTA on or around December 20,
             2020[.]” Zebelman v. Accellion, 5:21-cv-01203 (N.D. Cal.), Dkt. No. 1 ¶ 72.

       •     “All persons in the United States whose PII was stolen in the Data Breach of Accel-
             lion’s FTA in December 2020 and January 2021.” Price v. Accellion, Inc., 21-cv-
             01430 (N.D. Cal.), Dkt. No. 1 ¶ 51.

       •     “All residents of the United States whose PII was compromised in the data breach in-
             volving Accellion's FTA product that occurred throughout December 2020 and Janu-

(footnote continued)

(available   at    https://www.accellion.com/sites/default/files/trust-center/accellion-fta-attack-
mandiant-report-full.pdf).

                                                  5
            Case MDL No. 3002 Document 51 Filed 04/22/21 Page 6 of 17



           ary 2021” (nationwide class), “[a]ll residents of Missouri whose PII was compro-
           mised in the data breach involving Accellion’s FTA product that occurred throughout
           December 2020 and January 2021” (Missouri subclass), and “[a]ll individuals whose
           PII was entrusted to Flagstar and was compromised in the data breach of Flagstar's
           operations via Accellion's FTA product that occurred between December 2020 and
           January 2021” (Flagstar subclass). Pollard v. Accellion, Inc. and Flagstar Bancorp,
           Inc., 5:21-cv-02572 (N.D. Cal.), Dkt. No. 1 ¶ 30.

       •    “All residents of the United States whose Personally Identifiable Information was
           compromised as a result of the Data Breach disclosed by the Washington State Audi-
           tor in January 2021.” Brown v. Accellion, Inc., 5:21-cv-01155 (N.D. Cal.), Dkt. No. 1
           ¶ 38.

       •   “All Kroger employees, pharmacy customers, Little Clinic patients, money services
           customers, and other Kroger customers whose private information was entrusted to
           Kroger and was compromised in the December 2020 data breach.” Jones v. The
           Kroger Co., 21-cv-00146 (S.D. Ohio), Dkt. No. 1 ¶ 90.

       •   “All residents in the United States whose Personal Information was compromised in
           the Accellion Data Breach occurring in December 2020 and January 2021” (nation-
           wide class); “[a]ll residents of California whose Personal Information was compro-
           mised in the Accellion Data Breach occurring in December 2020 and January 2021”
           (California class); “[a]ll residents of California whose Medical Information was com-
           promised in the Accellion Data Breach occurring in December 2020 and January
           2021” (California Medical Information class); and “[a]ll residents of Georgia whose
           Personal Information was compromised in the Accellion Data Breach occurring in
           December 2020 and January 2021” (Georgia class). Cochran v. The Kroger Company
           et al., 5:21-cv-01887 (N.D. Cal.), Dkt. No. 1 ¶ 74.

       All of these cases are in the very earliest stages of litigation—and all were filed in the last

three months, including nine in just the past month alone. See Schedule of Actions. No defendant

has filed an answer or otherwise responded to any of the complaints—nor will they soon. In ad-

dition to the Motion before the Panel, Beyer has also filed a Rule 42(a) Motion to Consolidate

the actions, which is currently pending in the Northern District of California, and the parties in

those actions have entered a stipulation extending Accellion’s time to respond to the complaints

until after the issues of transfer and consolidation are decided.

III.   THE PANEL SHOULD TRANSFER THE CASES TO A SINGLE DISTRICT FOR
       COORDINATED PRETRIAL PROCEEDINGS




                                                  6
            Case MDL No. 3002 Document 51 Filed 04/22/21 Page 7 of 17



       Coordination for pretrial purposes is appropriate where “civil actions involving one or

more common questions of fact are pending in different districts[.]” 28 U.S.C. § 1407(a). The

Panel orders transfers if doing so “will be for the convenience of parties and witnesses and will

promote the just and efficient conduct of such actions.” Id. Transfer under “Section 1407 does

not require a complete identity of common factual issues or parties as a prerequisite to transfer,

and the presence of additional facts is not significant where the actions arise from a common fac-

tual core.” In re Am. Med. Collection Agency, 410 F. Supp. 3d at 1354–55; see also In re AT&T

Mobility Wireless Data Servs. Sales Tax Litig., 710 F. Supp. 2d 1378, 1380 (J.P.M.L. 2010)

(transfer under Section 1407 “does not require . . . a majority of common factual or legal is-

sues”). Moreover, the Panel has repeatedly recognized the propriety of centralization where puta-

tive class actions with overlapping proposed classes are simultaneously pending in multiple judi-

cial districts, creating the risk of conflicting decisions on the class issue. See, e.g., In re HSBC

Bank USA, N.A., Debit Card Overdraft Fee Litig., 949 F. Supp. 2d 1358, 1359 (J.P.M.L. 2013)

(centralization of two actions “will … prevent inconsistent pretrial rulings, including with re-

spect to class certification”); In re Foot Locker, Inc., 787 F. Supp. 2d 1364, 1365 (J.P.M.L. 2011)

(centralization of four actions “will have the benefit of . . . preventing inconsistent pretrial rul-

ings, including with respect to class certification”).

       Accellion supports consolidation of the related cases here. While the factual and legal is-

sues are not identical across the 21 pending cases—for example, cases involving different FTA

customers will involve different facts concerning the timeline of the attack and nature and extent

of alleged data loss—each case involves a core set of overlapping facts, parties, and claims that

would be most efficiently addressed in a consolidated proceeding. The alternative, litigating

these cases separately in disparate districts, would require duplicative discovery from Accellion

and each of customer in multiple forums, risk inconsistent results (including on class issues), and

                                                  7
               Case MDL No. 3002 Document 51 Filed 04/22/21 Page 8 of 17



result in precisely the sort of unnecessary duplication of effort and waste of resources that the

MDL statute is designed to prevent. As the Panel recently concluded in resolving competing

MDL petitions involving a data breach where multiple defendants were named in different dis-

tricts:

          In our judgment, a single MDL encompassing Quest, LabCorp, Bio-Reference,
          and potentially other laboratories is necessary to ensure the just and efficient con-
          duct of this litigation. In many situations, we are hesitant to bring together actions
          involving competing defendants, but when, as here, the actions stem from the
          same data breach, and there is significant overlap in the central factual issues, par-
          ties, proposed classes, and claims, we find that creation of a single MDL is war-
          ranted . . . Although the advocates of separate MDLs have identified certain la-
          boratory-specific issues, Section 1407 does not require a complete identity of
          common factual issues or parties as a prerequisite to transfer, and the presence of
          additional facts is not significant where the actions arise from a common factual
          core. We are confident that the transferee judge can accommodate any issues in-
          volving the different laboratories in a manner that ensures the just and efficient
          resolution of all cases

          In re Am. Med. Collection Agency, 410 F. Supp. 3d at 1353–54. For similar reasons, the

Panel should order that the actions before it be consolidated and transferred to the Northern Dis-

trict of California under Section 1407. See, e.g., In re Farxiga (Dapagliflozin) Prods. Liab.

Litig., 273 F. Supp. 3d 1380, 1382 (J.P.M.L. 2017) (transfer appropriate where it would “elimi-

nate duplicative discovery, prevent inconsistent rulings on Daubert and other pretrial matters,

and conserve the resources of the parties, their counsel, and the judiciary”).

          A.     The Actions “Involve One or More Common Questions of Fact”

          The cases here involve a number of common, core questions of fact, the vast majority of

which will be in the exclusive possession of Accellion, Kroger, or Flagstar. Accellion is likely to

face extensive discovery demands in all cases—whether named as a defendant or not—regarding

the FTA software licensed to Accellion’s customers, FTA security features, the nature of the Se-

curity Incident and the zero-day vulnerabilities targeted by the attacker, and the efforts of FTA

customers to migrate to Accellion’s newer file-sharing product, Kiteworks. Likewise, 18 of the

                                                    8
             Case MDL No. 3002 Document 51 Filed 04/22/21 Page 9 of 17



21 cases have been filed by customers and/or employees of either Kroger or Flagstar. Again,

whether each customer is named or not, the factual and legal issues in the cases will still substan-

tially overlap—such as Kroger and Flagstar’s acquisition of customer data, their operation of the

FTA software, when these customers were targeted by the attackers, what data was exposed, and

what was communicated to Kroger’s and Flagstar’s customers about the incident

        The majority of the legal issues will likewise overlap across the cases and turn on these

same common facts. Given the nature of the tort claims at issue—and the common putative clas-

ses of Kroger and Flagstar customers who are split on pursuing claims against Accellion, Kroger

and Flagstar, or both—the conduct and culpability of all defendants will be at issue across the

cases, even in cases where a defendant is not formally named. The overlap of issues involving

Accellion and its FTA software across all cases, and overlapping customer issues involving Flag-

star or Kroger in the vast majority of cases, readily satisfies the requirements of Section 1407.

See In re Am. Med. Collection Agency, 410 F. Supp. 3d at 1353 (coordination is appropriate

where there is an “overlap in the central factual issues, parties, proposed classes, and claims”);

In re 100% Grated Parmesan Cheese Mktg. & Sales Practices Litig., 201 F. Supp. 3d 1375, 1378

(“Section 1407 does not require a complete identity of factual issues or parties as a prerequisite

to transfer”).

        Accordingly, the actions involve “common questions of fact” within the meaning of 28

U.S.C. § 1407. See, e.g., AT&T Mobility Wireless, 710 F. Supp. 2d at 1380 (ordering consolida-

tion of 29 consumer actions against AT&T where “[d]iscovery . . . will undoubtedly overlap and

many of the legal issues will turn on similar facts and law”); see also In re Air West, Inc. Sec.

Litig., 384 F. Supp. 609, 611 (J.P.M.L. 1974) (“Indeed, when two or more complaints assert

comparable allegations against identical defendants based upon similar transactions and events,

common factual questions are presumed.” (citations omitted)).

                                                 9
            Case MDL No. 3002 Document 51 Filed 04/22/21 Page 10 of 17



       B.      Transfer and Consolidation Would Promote Efficiency and Minimize the
               Potential for Duplicative Discovery

       Transfer and consolidation of these actions would also promote efficiency and minimize

the potential for duplicative discovery. See, e.g., In re Foundry Resins, 342 F. Supp. 2d 1346,

1347 (J.P.M.L. 2004). Accellion will be required to provide substantially overlapping discovery

across all of the cases, whether Accellion is a named defendant or a third party. It is not realistic

to claim that Accellion’s discovery burdens will be meaningfully lower in the cases outside of

California in which it has not been formally named, since each of those cases arise out of the

same Security Incident and contain numerous allegations concerning Accellion and the FTA

software. This is particularly true for the single action pending in the Southern District of Indi-

ana, which was recently amended to name Accellion directly as a defendant (along with Kroger).

       The same is true for Flagstar and Kroger, who are either named or are primary targets for

third-party discovery in 18 of the 21 cases across four districts. While certain plaintiffs have filed

suit against Kroger and Flagstar as single defendants in Ohio and Michigan, respectively, efforts

to obtain discovery will not be similarly constrained to those cases. Both customers are also

named as defendants in several actions filed in the Northern District of California, and Kroger

and Flagstar will be subject to third-party discovery in cases filed against Accellion in California

involving putative classes that include Kroger or Flagstar customers and employees. Each of Ac-

cellion, Flagstar, and Kroger will need to provide extensive discovery across the actions, and it

would make little sense to require their representatives to appear at numerous duplicative deposi-

tions across multiple cases, or to require the parties to continually make the same substantial

production of documents in response to redundant requests in separate cases. See, e.g., In re Am.

Med. Collection Agency, 410 F. Supp. 3d at 1353 (concluding that “a single MDL encompassing

breached medical billing company and various medical laboratories impacted by its data breach]

[wa]s necessary to ensure the just and efficient conduct of th[e] litigation”); In re Auto Body
                                                 10
           Case MDL No. 3002 Document 51 Filed 04/22/21 Page 11 of 17



Shop Antitrust Litig., MDL No. 2557, 2014 WL 3908000, at *1 (J.P.M.L. Aug. 8, 2014) (transfer

before a single judge was beneficial to “structure pretrial proceedings to accommodate all par-

ties’ legitimate discovery needs while ensuring that common witnesses are not subjected to du-

plicative discovery demands”); In re Enfamil Lipil Mktg. & Sales Practices Litig., 764 F. Supp.

2d 1356, 1357 (J.P.M.L. 2011) (“Centralizing the actions will allow for the efficient resolution of

common issues and prevent unnecessary or duplicative pretrial burdens from being placed on the

common parties and witnesses.”). In addition, these actions are also likely to involve complicated

technical issues regarding the coding and security and the nature of the vulnerabilities exploited,

resulting in complex expert reports and potentially Daubert hearings, all of which could be more

efficiently handled in a consolidated proceeding. See, e.g., In re Natrol, Inc. Glucosa-

mine/Chondroitin Mktg. & Sales Practices Litig., MDL No. 2528, 2014 WL 2616783, at *1

(J.P.M.L. Jun. 10, 2014).

       Further, even as to customer-specific issues that may differ across cases involving differ-

ent FTA customers, the parties will benefit from a centralized plan from a single judge to address

any individualized discovery needed across the actions. See In re Kugel Mesh Hernia Patch

Prods. Liab. Litig., 493 F. Supp. 2d 1371, 1373 (J.P.M.L. 2007) (transfer and consolidation will

permit a single judge to “formulate a pretrial program that . . . allows discovery with respect to

any non-common issues to proceed concurrently with discovery on common issues”); see also

AT&T Mobility Wireless, 710 F. Supp. 2d at 1380 (presence of non-common issues does not pre-

clude consolidation where “centralization will save considerable judicial time and will prevent

the likelihood of inconsistent rulings” and transferee judge “can easily deal with the difficulties

inherent to centralization”). While the facts developed in relation to each FTA customer will dif-

fer, the nature of discovery sought will be similar and could be readily managed by a single

MDL judge.

                                                11
             Case MDL No. 3002 Document 51 Filed 04/22/21 Page 12 of 17



        Consolidation will ensure that the actions are supervised by a single judge and discovery

magistrate who, from day-to-day contact with all aspects of the litigation, will be in the best posi-

tion to design a pretrial program to prevent duplicative discovery. See, e.g., In re Yamaha Motor

Corp. Rhino ATV Prods. Liab. Litig., 597 F. Supp. 2d 1377, 1378–79 (J.P.M.L. 2009) (finding

consolidation appropriate in order to minimize duplicative discovery regarding allegations of ve-

hicle defects, even when numerous non-class cases also posed individualized factual questions);

see also In re Pineapple Antitrust Litig., 342 F. Supp. 2d 1348, 1349 (J.P.M.L. 2004); In re Ad-

vanced Inv. Mgmt., L.P., Pension Fund Mgmt. Litig., 254 F. Supp. 2d 1377, 1379 (J.P.M.L.

2003). And while proceeding in separate actions would be burdensome to Accellion and other

defendants, no parties or their counsel would suffer prejudice as a result of transfer and consoli-

dation. All of the cases are in the early stages, no defendant has answered or otherwise responded

to any of the complaints, discovery has not commenced in any matter, and all defendants are al-

ready parties to one or more cases pending in the proposed transfer district. A coordinated dis-

covery schedule is likely to benefit plaintiffs as well, as defendants would not be bogged down

with countless overlapping but potentially inconsistent demands (e.g., negotiating a dozen or

more different sets of search terms and making different productions in response or scheduling

multiple days of depositions for the same witness). Overall, transfer and consolidation would

benefit all parties.

        C.      Transfer and Consolidation Would Minimize the Risk of Inconsistent
                Pretrial Decisions, Including Inconsistent Class Certification Decisions

        Finally, consolidation would substantially lower the likelihood that there will be incon-

sistent pretrial decisions across the actions, including inconsistent discovery rulings and conflict-

ing decisions on class certification. As the Panel has recognized, “[c]entralization will enable the

transferee judge to make consistent rulings on such discovery disputes from a global vantage

point” and will otherwise prevent inconsistent pretrial rulings on common factual issues. See In
                                                 12
           Case MDL No. 3002 Document 51 Filed 04/22/21 Page 13 of 17



re Yamaha Motor Corp, 597 F. Supp. 2d at 1378–79; see also In re Dow Chem. Co. Sarabond

Prods. Liab. Litig., 650 F. Supp. 187, 188 (J.P.M.L. 1986).

       Perhaps most critically, consolidation will prevent inconsistent pretrial rulings with re-

spect to questions of standing and class certification. See, e.g., In re H&R Block Mortg. Corp.

Prescreening Litig., 435 F. Supp. 2d 1347, 1349 (J.P.M.L. 2006) (“The three actions contain

competing class allegations and involve facts of sufficient intricacy that could spawn challenging

procedural questions and pose the risk of inconsistent and/or conflicting judgments.”). The Panel

has long recognized that preventing inconsistent class decisions “presents one of the strongest

reasons for” transfer and consolidation.     In re Plumbing Fixtures, 308 F. Supp. 243, 244

(J.P.M.L. 1970); see also In re Toys “R” Us-Del., Inc., Fair & Accurate Credit Transactions Act

(FACTA) Litig., 581 F. Supp. 2d 1377 (J.P.M.L. 2008) (consolidating two putative class actions

that were “brought on behalf of nearly identical putative nationwide classes”); In re Sugar In-

dus., 395 F. Supp. 1271, 1273 (J.P.M.L. 1975) (“We have consistently held that transfer of ac-

tions under Section 1407 is appropriate, if not necessary, where the possibility of inconsistent

class determinations exists” (citations omitted)). The risk of inconsistent class decisions is par-

ticularly sharp here, where virtually all of the proposed class definitions across the 19 putative

class actions overlap in some fashion, and the putative classes in the cases naming Accellion in

California subsume every one of the proposed classes in the Ohio and Michigan cases against

Kroger and Flagstar. For example:

       •   Several plaintiffs purport to bring claims on behalf of every individual nationwide
           who had any personal information compromised, regardless of which Accellion cus-
           tomer was attacked. See, e.g., Rodriguez v. Accellion, Inc., No. 5:21-cv-01272 (N.D.
           Cal.); Stobbe v. Accellion, Inc., No. 5:21-cv-01353 (N.D. Cal.); Price v. Accellion,
           Inc., No. 5:21-cv-01430 (N.D. Cal.); Whitaker v. Accellion, Inc., No. 5:21-cv-01708
           (N.D. Cal.).

       •   Other plaintiffs offer subclasses for individuals who had personal health information
           compromised, again without regard to the customer involved. See, e.g., Bolton v. Ac-

                                                13
           Case MDL No. 3002 Document 51 Filed 04/22/21 Page 14 of 17



           cellion, Inc., No. 3:21-cv-01645 (N.D. Cal.); Cochran v. The Kroger Co., et al., 5:21-
           cv-01887 (N.D. Cal.).

       •   Still others limit their classes to individuals who were affected by a particular cus-
           tomer incident, such as Kroger, Flagstar, or the WSAO, but these putative class
           members would be subsumed by the “all customer” classes described above (includ-
           ing every proposed class in the Ohio and Michigan cases). See, e.g., Brown v. Accel-
           lion, Inc., No. 5:21-cv-01155 (N.D. Cal.) (WSAO); Pollard v. Accellion, Inc. et al.,
           No. 5:21-cv-02572 (N.D. Cal.) (Flagstar); Angus v. Flagstar Bank FSC, No. 21-cv-
           10657 (E.D. Mich.) (Flagstar); Jones v. The Kroger Co., No. 21-cv-00146 (S.D.
           Ohio) (Kroger).

       •   Other plaintiffs name state subclasses, all of which are subsumed by the definitions
           above. See, e.g., Garcia v. Flagstar Bank, FSB, No. 21-cv-10671 (E.D. Mich.) (New
           Jersey subclass); Angus v. Flagstar Bank FSC, No. 21-cv-10657 (E.D. Mich.) (Flori-
           da subclass); Cochran v. The Kroger Co., et al., No. 5:21-cv-01887 (N.D. Cal.) (Cali-
           fornia and Georgia subclasses).

It is crucial that a single judge weigh these competing class definitions and apply the require-

ments of Rule 23 across the actions in a consistent manner.

       Finally, transfer and consolidation under Section 1407 is the most efficient and effective

way to achieve minimization of duplicative discovery and inconsistent pretrial rulings. While

Beyer has separately moved to consolidate the cases currently pending in the Northern District of

California under Fed. R. Civ. P. 42(a), that motion is not only being opposed, but consolidation

would result in few discovery efficiencies for Accellion and other defendants—who would be

required to provide the same evidence in the consolidated California cases and separately in

Ohio, Michigan, and Indiana—and leaves significant risk that different judges will reach differ-

ent results on wholly common class certification issues. Nor does it make sense to require the

parties to move to transfer the ten cases pending outside of California individually under Section




                                               14
             Case MDL No. 3002 Document 51 Filed 04/22/21 Page 15 of 17



1404—an inefficient practice that is precisely what transfer under Section 1407 is designed to

avoid.3

IV.       THE PANEL SHOULD CONSOLIDATE THE ACTIONS IN THE NORTHERN
          DISTRICT OF CALIFORNIA

          Accellion agrees that the Panel should transfer the consolidated actions to Judge Davila

in the Northern District of California, the judge before whom 11 of the related actions, including

the first-filed action, are currently pending.

          It bears clarification that Beyer is incorrect to speculate that “breached servers” and evi-

dence relating to the relevant FTA servers “at the heart of the breach” will be located at Accel-

lion’s headquarters in Palo Alto, California. Motion at 14. To the extent servers were breached,

they are varied and specific to the customers that were attacked: as detailed above, Accellion li-

censes its software to customers who executed transfers and stored data on their own servers or

in Amazon Web Services for their own use. Accellion does not maintain “FTA servers” on be-

half of its customers, and customer data is not transferred through any Accellion systems or serv-

ers. That said, it is correct that Accellion witnesses and documents generally are located in Cali-

fornia, and there is little doubt that all of the plaintiffs will seek testimony and documents from

Accellion.




3
        While Accellion has supported efforts to coordinate—formal or informal—across the
cases, the results of those efforts to date illustrate why a consolidation order from the Panel is
necessary. In the Northern District alone, the parties initially agreed to consolidate the existing
cases, all of which named Accellion, until several plaintiffs pulled out of the agreement after a
consolidation stipulation had been agreed to in principle. Since that time, the parties have been
negotiating a stipulation to extend Accellion’s deadline to respond to the existing complaints
while consolidation proceedings are pending, but wordsmithing the precise terms of plaintiffs’
agreement has taken multiple rounds, each of which requires sign-off for counsel in 11 different
cases. These difficulties will only be amplified when attempting informal coordination across
multiple district courts, all on different schedules, and with no common voice to resolve disputes.

                                                  15
           Case MDL No. 3002 Document 51 Filed 04/22/21 Page 16 of 17



       In addition, the Northern District of California is the district where the largest number of

related actions are pending, including the first-filed federal action, and the only district where all

defendants—Accellion, Kroger, and Flagstar—are already named in at least one action pending

in the district. Each of those cases is already before Judge Davila. The Panel routinely transfers

cases to the forum where the first action was filed and where the largest number of actions are

pending. See, e.g., In re Jamster Mktg. Litig., 427 F. Supp. 2d 1366, 1368 (J.P.M.L. 2006) (trans-

ferring actions the forum which “already hosts two of the three constituent actions (including the

first filed action)”); In re Publ’n Paper Antitrust Litig., 346 F. Supp. 2d 1370, 1372 (J.P.M.L.

2004) (transferring actions to district with “the largest number of pending actions”); In re U.S.

Foodservice, Inc. Pricing Litig., 528 F. Supp. 2d 1370, 1371 (J.P.M.L. 2007) (transferring case

to forum where first action was filed); In re Elevator & Escalator Antitrust Litig., 350 F. Supp.

2d 1351, 1353 (J.P.M.L. 2004) (transferring actions to district where first-filed and largest num-

ber of actions were pending). The first of the related actions was filed in in the Northern District

of California on February 17, 2021, and four additional actions were filed in that district before a

single complaint was filed in any other federal court.

       As the Panel has acknowledged in numerous prior MDL proceedings, the Northern Dis-

trict of California is a convenient location that is well equipped with the resources and expertise

to handle complex multidistrict litigation. See, e.g., In re: Roundup Prods. Liab. Litig., 214 F.

Supp. 3d 1346, 1348 (J.P.M.L. 2016) (selecting the Northern District of California because it is

“convenient and easily accessible for all parties” and the “district has the necessary judicial re-

sources and expertise to efficiently manage this litigation”); In re Yosemite Nat’l Park Hanta-

virus Litig., 24 F. Supp. 3d 1370, 1371 (J.P.M.L. 2014) (finding the Northern District of Califor-

nia to be “an accessible and convenient forum . . . for parties located across the country”). And

since Accellion is headquartered within the district, the majority of Accellion personnel who may

                                                 16
           Case MDL No. 3002 Document 51 Filed 04/22/21 Page 17 of 17



be potential witnesses are located there, and it is otherwise a convenient and accessible forum for

the parties and their witnesses.4

       Accellion likewise agrees that Judge Davila is the most appropriate transferee judge.

Aside from the fact that he is already presiding over most of the cases,5 he is an experienced,

well-respected jurist who has served as a judge in the Northern District of California for more

than a decade and has substantial experience presiding over complex multidistrict litigations.

V.     CONCLUSION

       For all the foregoing reasons, Accellion respectfully requests that the Panel transfer all

cases identified in the attached Schedule of Actions, as well as all subsequently filed tag-along

actions, to the United States District Court for the Northern District of California for consolidat-

ed pretrial proceedings before the Honorable Edward J. Davila.



Dated: April 22, 2021                          Respectfully submitted,

                                               /s/ Michael H. Rubin
                                               LATHAM & WATKINS LLP
                                               Michael H. Rubin (CA Bar No. 214636)
                                                 Michael.rubin@lw.com
                                               505 Montgomery Street, Suite 2000
                                               San Francisco, California 94111-6538
                                               Telephone: +1.415.391.0600
                                               Facsimile: +1.415.395.8095

                                               Attorney for Defendant Accellion, Inc.



4
        As the courts and counsel know from litigation over the past pandemic year, technology
can be used to reduce or eliminate any inconvenience to individuals who are not located in Cali-
fornia.
5
        In addition, it is expected that other judges in the district will transfer any later-filed ac-
tion to Judge Davila pursuant to the low-number transfer rule of the Northern District of Califor-
nia. See Local Rule 3-12(c) (providing for sua sponte judicial referral of any suspected related
case to the judge assigned to the lowest-numbered case to consider whether the cases are relat-
ed).

                                                  17
